DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites “a catheter” however, claim 31 from which claim 32 depends has been amended to recite a catheter and as such it is not clear if this is the same or a different catheter recited in claim 32.  For purposes of the rejection it is taken as the same catheter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23, 27-30, and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bou Aoun  et al. (WO 2015/086550) as evidenced by Piranda (WO 2012/010767, US 2013/0216746 A1 used as translation).
With regard to claim 16, Bon Aoun et al. teach a method for delivering a compound of interest to a patient (Pg. 1 lines 3-7), wherein a chamber comprising a closed shell made of the semi- permeable porous membrane has been implanted at a location of interest within the patient's body (Pg. 3 lines 24-30, Pg. 15 lines 19-20, Pg. 17 lines 24-29), wherein the chamber comprises at least one connector comprising a body attached to the shell (Pg. 17 lines 17-21, see cited document WO 2012/010767 Fig. 1 connectors 11), wherein a catheter is connected to said connector at one end so as to be in communication with the inside of the chamber and to a source of delivery of a compound of interest at the other end (Pg. 17 lines 17-21, see cited document WO 2012/010767 Fig. 1 catheter 10, connects to source of delivery at 12), comprising the step of delivering the compound of interest to the chamber through the catheter, so as to allow diffusion of the compound of interest through the semi-permeable membrane to the patient's body at the location of interest (Pg. 17 lines 17-21 the pouch is filled through the connector, see cited document WO 2012/010767, see translation [0038] chamber is filled via 12, 10, and 11, diffusion necessarily follows).
With regard to claim 17, see port 12 of WO 2012/010767, see translation at [0027].
With regard to claims 18 and 19, the compound would necessarily be contained in a vessel prior to injection into the pouch through 12, see WO 2012/010767, see translation at [0038], can be inserted via a syringe.
With regard to claim 20, see Pg. 13 lines 3-19.
With regard to claims 21 and 22, see Pg. 13 lines 22-23.

With regard to claim 27, see WO 2012/010767, see translation at [0038], 12 is connected to a syringe.
With regard to claim 28, see Pg. 18 lines 1-4 and 10. 
With regard to claim 29, see Pg. 18 lines 7-16.
With regard to claim 30, see Pg. 26 lines 12-17.
With regard to claim 35, see Pg. 13 lines 3-19.
With regard to claim 36, see Pg. 13 lines 22-23.
With regard to claim 37, see Pg. 9 lines 11-15, Pg. 16 lines 24-28.
With regard to claim 38, Pg. 26 lines 12-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Aoun (WO 2015/086550) as evidenced by Piranda (WO 2012/010767, US 2013/0216746 A1 used as translation) as applied to claim 23 above, and further in view of Applicant Admitted Prior Art (AAPA, see EP 658112).
With regard to claim 24, Bou Aoun et al. teach that molecules including heparin can be provided on the membrane (Pg. 20 lines 19-23) but do not specifically disclose the heparin is covalently bound to the membrane.  However, AAPA discloses EP 658112 discloses a method .

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Aoun (WO 2015/086550) as evidenced by Piranda (WO 2012/010767, US 2013/0216746 A1 used as translation) as applied to claim 16 above, and further in view of Sambanis et al. (US 2006/0067917 A1).
With regard to claims 25 and 26, Bou Aoun et al. teach delivering insulin (Pg. 18 lines 1-4 and 10).  Bou Aoun et al. do not disclose a sensor to measure the level of glucose.  However, Sambanis et al. teach an implanted insulin delivery system in which the insulin is provided with a glucose responsive material such that insulin is released in response to glucose sensing (abstract, [0009]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate glucose sensing into Bou Aoun et al. as Sambanis et al. teach this to be beneficial in regulating insulin delivery.  This would result in better insulin control. 
 
Claims 31, 32, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Aoun (WO 2015/086550) as evidenced by Piranda (WO 2012/010767, US 2013/0216746 A1 used as translation) in view of Blomme et al. (US 2018/0154074).
With regard to claim 31, Bon Aoun et al. teach a method for implanting a chamber within a patient's body, comprising the step of surgically implanting a chamber between the rectus or 
With regard to claim 32, see Pg. 17 lines 17-21, see cited document WO 2012/010767 Fig. 1 catheter 10, connects to source of delivery at 12.
With regard to claim 39, see Pg. 9 lines 11-15, Pg. 16 lines 24-28.
With regard to claim 40, Pg. 26 lines 12-17.
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive regarding claim 16.  Applicant argues Bou Aoun et al. do not teach delivering a compound of interest to the chamber through the catheter.  Applicant argues that Bou Aoun et al. teach that cells are delivered through a catheter to the chamber.  Claim 16 does not recite any specific compound, composition, or particular chemical formulation that is delivered other than being “of interest” therefore the cells of the device of Bou Aoun et al. are taken as compound of interest.  Further, as disclosed by Bou Aoun et al. cells can be loaded which secrete a therapeutic substance including insulin or growth hormones as more specifically recited, for example, in claims 28 or 29 (see at least Pg. 1 lines 25-31).  As such the Examiner maintains the catheter is delivering a compound of interest to the chamber as currently claimed.
Applicant’s arguments with respect to claim(s) 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendments to the claims are sufficient to overcome the previous objections to the drawings and rejections under 35 U.S.C. 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783